April 27, 1970



Honorable Robert S. Calvert      Opinion No. M-619
Comptroller of Public Accounts
State of Texas                   Re:   Payment of registration
Austin, Texas 78711                    fees assessed for a seminar
                                       under the facts submitted.
Dear Mr. Calvert:
          Your request for an opinion on the above subject
matter asks the following questions:
          "1. Can a state agency, in the absence
     of express statutory authority, charge official
     fees for conducting seminars or conferences?
          "2 . In the absence of express statutory
     authority to charge official fees, can an agency
     conduct a seminar or conference called by the
     head of the state agency as official business
     of that agency and charge a fee of any nature
     to those attending, including employees and
     officers of that agency?
          "3 . In the absence of express statutory
     authority to charge official fees by an agency,
     can employees of that agency, acting for the
     head of that agency, collect fees from individuals,
     including employees and officers of that agency,
     attending a seminar or conference conducted as
     official business of that state agency?

          "4. If any of the above questions are
     answered in the affirmative, are the fees col-
     lected State's monies and should they be de-
     posited in the State Treasury?
          "5. If a state employee or officer at-
     tends a seminar or conference and pays a fee, if
     you hold any fee to be a legal charge, be en-
     titled to legally claim reimbursement for such
     fee from the State?"



                          -2960-
Hon. Robert S. Calvert, page 2


          These questions have arisen by virtue of claims
being filed by employees of the State Highway Department for
reimbursement of registration fees paid by such employees
in attending a seminar on "The Trial of Condemnation Cases"
which such employees were directed by the Highway Department
to attend.
          In Attorney General's Opinion C-671 (1966), it was
held that appraisers employed by the Veterans Land Board may
attend an appraisal school at Texas A&M University and have
their registration fees paid by the State. Likewise it was
held in Attorney General's Opinion C-761 (1966):
          "Registration fees necessary to attend the
     Texas Society of Professional Engineers, for
     the purpose of discussing questions concerning
     the recent amendment to the Texas Engineering
     Practice Act, constitutes a necessary expense
     of the member of the Texas State Board of
     Registration for Professional Engineers, who
     was assigned by the Board to attend such meet-
     ing in the furtherance of the governmental
     duties imposed on the Board, may be paid."
          Also, it was held in Attorney General's Opinion
C-692 (1966) that registration fees necessary to attend
courses of instruction deemed necessary to the furtherance
of governmental duties imposed upon a State agency may be
paid by such State agency.~ It is stated in C-692, supra:
          " . . . you are advised that the regis-
     tration fees to attend the conference sponsored
     by the Urban Transportation Committee of the
     Greater Chamber of Commerce of Pittsburg, and
     the registration fee to attend the Uniform
     Commercial Code Institute may be paid."
          In Attorney General's Opinion W-245   (1957),
this office said:
          "The Comptroller of Public Accounts is
     authorized to pay the traveling expenses of
     District Attorneys coming to Austin to attend
     the conference of District and County Attorneys
     for the purpose of study and discussion of
     mutual problems in the field of criminal
     prosecution."


                          -2961-
.      .




Hon. Robert S. Calvert, page 3


          Furthermore, we concluded in Attorney General's
Opinion M-232 (19681, that tuition fees and registration fees
for seminars charged by one State agency to another State
agency may be incurred by entering into an interagency con-
tract between the agencies involved. In that Opinion we stated:
                "In Attorney General's Opinion M-120
           (1967), it was held that the registration fee
           expenses of State employees who were assigned
           to attend the transportation conference at
           Texas A&M University constituted State business
           and that such registration fee may be paid when
           the agency head has made the determination that
           attendance at the conference is reasonably
           necessary in order to carry out the duties and
           functions of the employees.
                "Since the attendance to the Texas Trans-
           portation Institute, a part of Texas AhM lJni-
           versity, by various State employees constitutes
           official State business found to be necessary
           and essential for the performance of their
           duties, such attendance is properly the sub-
           ject matter of an interagency agreement p:ir-
           suant to the provisions of Article 4413(3:1),
           above quoted.
                "You are therefore advised, in answer to
           your first question, that tuition fees and
           registration fees for institutes and seminars
           charged by one State agency to another State
           agency may be incurred by entering into an
           interagency contract between the agencies in-
           volved. In answer to your second question,
           you are advised that such registration fess
           may be paid either pursuant to an interagency
           contract or as a travel expense item incurred
           by an employee. Attorney General's Opinion
           M-120 (19671."
              In view of the foregoing opinions, it appears well
    settled that a registration fee expense of State employees
    who are assigned to attend seminars or conferences as a part
    of their duties constitutes reimburseable expenses incurred
    in the performance of official duties by the e;nployees;and
    such registration fees are payable by the Stata, whether by an
    interagency contract or by reimbursing the State employee for



                                 -2962.
,




    Hon. Robert S. Calvert, page 4


    the official expense incurred.
              The Fifth Annual Condemnation Seminar on "The Trial
    of Condemnation Cases" was a seminar which required payment
    of registration fees in order that the costs of conducting
    the seminar could be paid. Such seminar was for the official
    benefit of State employees engaged with condemnation work and
    therefore constituted an expense incurred as a result of
    State business and in the performance of the official duties
    of those State employees attending such seminar. You are,
    therefore, advised that the State employee is entitled to
    reimbursement for the registration fee expense incurred by
    such State employee.
              Your questions, however, are directed at the
    authority to charge registration fees for seminars conducted
    in the name of a State agency. Therefore we will proceed to
    answer your questions categorically.
              The statutes prescribing fees for public officers
    are strictly construed and the right of a public officer to
    charge a "fee" for his services may not rest in implication,
    but must b=xpressly   conferred by law and unless a statute
    clearlv fixes the amount of fee to which he is entitled, no
    official fee may be charged. McCalla v. City of Rockdale,
    112 Tex. 209, 246 S.W. 654 (1922); -~~~~~~~~~~
                                       Binford v. Robinson, 112
Tex. 84, 244 S.W. 807 (1922); McLenrian County v. Boggess,
    i04 Tex. 311, 137 S.W. 346 (1911); Hallman v. Campbell, 57
Tex. 54 (1882); State v. Moore, 57 Tex. 307 (1882). There-
    fore, in answer to your first question as worded, a State
    agency in the absence of statutory authority may not charge
    official "fees of office" for conducting seminars or confer-
    ences . However, in the instant case, no official fees of
    office were charged. On the contrary, registration charges
    were made and collected for the purpose of defraying the
    costs of the seminar, and the same does not constitute an
    official fee of office.
              In answer to your second and third questions, you
    are advised that a State agency may conduct or sponsor a
    seminar or conference deemed necessary when the seminar
    bears a reasonable, substantial and direct relationship to
    the duties and functions of the office, and registration
    charges may be made for attendance at such seminar or con-
    ference in order to defray the expenses of conducting the
    seminar. Attorney General's Opinions C-671 (19661, C-761
    (1966), C-692 (19661, WW-245 (19571, M-232 (1968).



                               -2963-
.   .




Hon. Robert S. Calvert, page 5


          In answer to your fourth question, registration
charges collected for such seminars do not constitute State
monies and are therefore not to be deposited in the State
Treasury.
          In answer to your fifth question, if a State em-
ployee or officer attends a seminar and pays the registration
charge, such employee or officer is legally entitled to reim-
bursement for such expense, since the attendance of such
seminar was in the performance of his official duties and
such expense was incurred as a result of State business.
Attorney General's Opinions C-671 (1966), C-761 (19661, C-692
(1966), WW-245 (19571, M-232 (1968).
                         SUMMARY
             State agencies are authorized to sponsor
        or conduct seminars or conferences on matters
        bearing a reasonable, substantial and direct
        relationship to the duties and functions of
        such agency, as well as other State agencies
        and may make registration charges necessary to
        defray the expenses of the seminars or con-
        ferences. Where a registration charge is
        made, State employees or officers are entitled
        to reimbursement of such registration expense,
        since such registration expense was incurred as
        a result of State business. Such charges are
        not public monies and are not to be deposited
        in the State Treasury.
                                      n




Prepared by John Reeves
Assistant Attorney General




                             -2964-
Hon. Robert S. Calvert, page 6


APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Watson Arnold
J. C. Davis
Bob Flowers
Pat Cain
MEADE P. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive,Assistant
NOLA WHITE
First Assistant




                          -2965-